Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 Response to Amendment
The amendment submitted 05/19/2022 has been entered. Claims 1-20 remain pending.

The combined amendments to the claims filed 04/04/2022 and 05/19/2022 have overcome each and every rejection under 35 USC 112 made in Final Rejection mailed 02/15/2022 and those rejections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180030968 to Verma in view of US 5431086 to Morita.
(a) Regarding claim 1: 
(i) Verma discloses a device for exchanging pressure between fluids (see abstract), the device comprising: 
at least two tanks (tubulars 50/60), each tank of the at least two tanks comprising:
a first side (first ends 50a/60a) for receiving a first fluid (clean fluid 95) at a higher pressure (high pressure pump 42, Pars 0021, Figs 5/6); and a second side (second ends 50b/60b) for receiving a second fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) at a lower pressure (low pressure pumps 44/46, Figs 5/6); 
a piston (pistons 55/65/155/165) independently disposed in each tank of the at least two tanks and configured to travel unconstrained within the respective tank from a first axial end to a second axial end of the tank (Figs 1-10), the at least one piston configured to separate the first fluid from the second fluid (Figs 5/6); 
a valve device coupled to each of the at least two tanks at the first axial end of the respective tank (solenoid valves SV-1-4), the valve device configured to selectively place the first fluid at the higher pressure in communication with the second fluid at the lower pressure through the at least one piston in order to pressurize the second fluid to a second higher pressure in each of the at least two tanks (Pars 0025-0028); and 
at least two sensors coupled to each of the at least two tanks, the at least two sensors on each of the at least two tanks configured to detect a presence of the piston (“sensors”, Par 0035); and 
a controller (“processor”, Par 0035) configured to receive a signal from the at last two sensors on each of the at least two tanks (Par 0035), and 
allow mixing of the first fluid at the higher pressure to the second fluid at the lower pressure (some clean fluid 95a allowed on dirty fluid side of piston to act as a buffer, wherein the two fluids mix within a dispersion length lD, e.g. as described in Pars 0039-0042).
(ii) Verma does not explicitly disclose wherein: 
the at least two sensors are contactless sensors, 
a first sensor of the at least two sensors being positioned proximate the first axial end of the tank and a second sensor of the at least two sensors being positioned proximate the second axial end of the tank, 
the first sensor being axially spaced from the first axial end of the tank to define a first volume in which the at least one piston is configured to travel at the first axial end of the tank between the first sensor and the first axial end, 
the second sensor being axially spaced from the second axial end of the tank to define a second volume in which the at least one piston is configured to travel at the second axial end of the tank between the second sensor and the second axial end; 
the controller configurated to: 
when the second sensor detects the piston, instruct the valve device to reduce flow of the first fluid at the higher pressure at the first axial end of the tank in order to slow and stop movement of the piston in the tank as the piston approaches the second axial end, 
wherein the selected distance that the second sensor is axially spaced from the second axial end of the tank is selected to enable the controller to contact the second axial end of the tank with the piston and allow mixing of the first fluid at the higher pressure to the second fluid at the lower pressure; and 
when the first sensor detects the piston, instruct the valve device to increase flow of the first fluid at the higher pressure at the first axial end of the tank in order to slow and stop movement of the piston in the tank as the piston approaches the first axial end. 
(iii) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a tank (cylinder main body 34c, Fig 2) comprising first and second axial ends (axial ends of first and second air chambers 34a/34b, Fig 2), 
a piston (36); 
at least two contactless (position sensors 34/40 shown as being outside of the tank, Figs 2-3) sensors (position sensors 38/40, Fig 2);  
a first sensor (position sensor 40) of the at least two sensors being positioned proximate the first axial end of the tank (position sensor 40 nearer first axial end of first air chamber 34a than second axial end of second air chamber 34b, Fig 2) and a second sensor (position sensor 38) of the two sensors being positioned proximate a second axial end of the at least one tank (position sensor 38 nearer second axial end of second air chamber 34b than first axial end of first air chamber 34a, Fig 2), 
the first sensor being axially spaced from the first axial end of the at least one tank (Fig 2) to define a first volume (portion of first air chamber 34a between position sensor 40 and axial end of first air chamber 34a, Fig 2) in which the at least one piston is configured to travel at the first axial end of the at least one tank between the first sensor and the first axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22), 
the second sensor being axially spaced from the second axial end of the at least one tank (Fig 2) to define a second volume (portion of second air chamber 34b between position sensor 38 and axial end of second air chamber 34b, Fig 2) in which the at least one piston is configured to travel at the second axial end of the at least one tank between the second sensor and the second axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Figs 5/22); 
a controller (90) configurated to: 
when the second sensor detects the piston, instruct the valve device to reduce flow of the first fluid at the higher pressure at the first axial end of the tank in order to slow and stop movement of the piston in the tank as the piston approaches the second axial end (Col 6 Lns 39-50), 
wherein the selected distance that the second sensor is axially spaced from the second axial end of the tank is selected to enable the controller to contact the second axial end of the tank with the piston (Col 6 Lns 51-61 and Col 7 Lns 3-6); and 
when the first sensor detects the piston, instruct the valve device to increase flow of the first fluid at the higher pressure at the first axial end of the tank in order to slow and stop movement of the piston in the tank as the piston approaches the first axial end (middle position sensor 40 performs similarly to middle position sensor 38 except it does it for the opposite axial end of the tank; Col 5 Lns 14-30). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two sensors as disclosed by Verma with the above aforementioned at least two sensors as taught by Morita for the purpose of stopping the piston at the axial ends of the at least one tank in a shock-free state without requiring any position adjustment of a sensor (Col 1 Lns 53-58). 
(b) Regarding claim 2: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein each of the at least two tanks further comprises: 4Serial No.: 16/678,998 at least one high pressure outlet (solenoid valves SV-9/SV-10) for outputting the second fluid at the second higher pressure from the tank (Pars 0025-0026, Figs 5/6); and at least one low pressure outlet (solenoid valves SV-3/SV-4) for removing the first fluid at a second lower pressure from the tank (Pars 0025-0026, Figs 5/6).  

(c) Regarding claim 3: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the valve device is configured to selectively output the first fluid at a second lower pressure from the at least one tank (Pars 0025-0026, Figs 5/6) through at least one low pressure outlet (solenoid valves SV-3/SV-4).  
(d) Regarding claim 4: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein at least one sensor of the at least two sensors is configured to transmit signal related the presence of the piston to a control system of the device (“processor”, Par 0035).  
(e) Regarding claim 5: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the valve device is configured to change from a first position to a second position responsive the presence of the piston detected by at least one sensor of the at least two sensors (Par 0035).  
(f) Regarding claim 6: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein each tank of the at least two tanks and the respective piston are configured to remain in communication with the second fluid at the lower pressure at the second side throughout a stroke of the piston (Figs 1-10/12; also if valves SV5-10 are check valves, Par 0033).  



(g) Regarding claim 7: 
(i) The proposed combination teaches the device of claim 6. 
(ii) Verma further discloses wherein the controller is configured to: receive the presence of the piston from at least one sensor of the at least two sensors (Par 0035); and transmit a control signal to the valve device responsive the presence of the piston (Par 0035).  
(h) Regarding claim 8: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the valve device is configured to only selectively place each of the at least two tanks and the respective piston in communication with the first fluid at the higher pressure at the first side of the tank (Figs 1-10, Pars 0025-0027). 
(i) Regarding claim 9: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein each of the at least two tanks are configured to remain in communication with the second fluid at the lower pressure at the second side throughout a stroke of the respective piston (Figs 1-10/12; also if some or all of valves SV5-10 are check valves, Par 0033).  
(j) Regarding claim 10: 
(i) The proposed combination teaches the device of claim 9. 
(ii) The proposed combination further teaches wherein the valve device is configured to not regulate flow of the second fluid at the lower pressure at the second side of the tank (flow at second side regulated by some or all of check valves SV5-10, Par 0033, Figs 1-10).  
(k) Regarding claim 11: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the first side of the tank is configured to receive the first fluid comprising a clean fluid (clean fluid 95) and the second side of the tank is configured to receive the second fluid comprising a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone).  
(l) Regarding claim 12: 
(i) Verma discloses a system for exchanging pressure between at least two fluid streams (see abstract), the system comprising: 
a pressure exchange device for exchanging at least one property between fluids (“pressure exchanger”, see abstract), the pressure exchange device comprising: 
at least one tank (tubulars 50/60) comprising: a first end (first ends 50a/60a) for receiving a clean fluid (clean fluid 95) with a first property (higher pressure from high pressure pump 42, Pars 0021, Figs 5/6); and a second end for receiving a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) with a second property (lower pressure from low pressure pumps 44/46, Figs 5/6); 
at least one piston (pistons 55/65/155/165) in the at least one tank (Figs 5/6), the at least one piston configured to separate the clean fluid from the dirty fluid (Figs 5/6); 
a valve device (solenoid valves SV-1-4) configured to selectively place the clean fluid in communication with the dirty fluid through the at least one piston in order to at least partially transfer the first property of the clean fluid to the dirty fluid (Pars 0025-0028), wherein the at least one tank is coupled to and in fluid communication with the valve device at the first end of the at least one tank (Figs 1-10); and 
at least one sensor (“sensors”, Par 0035) configured to detect a position of the at least one piston (Par 0035); and 
at least one pump (high pressure pump 42) for supplying the clean fluid to the pressure exchange device (Figs 5/6). 
wherein the valve device is configured to only selectively place the at least one tank and the at least one piston in communication with the clean fluid with the first property at the first end (Figs 1-10/12); and 
wherein the valve device is configured to not directly regulate flow of the dirty fluid with the second property into the at least one tank at the second end (flow at second side regulated by any or all of valves SV5-10, Figs 1-10).
(ii) Verma does not explicitly disclose wherein the at least one sensor is positioned proximate an axial end of the at least one tank and is configured to detect a position of the at least one piston as the at least one piston passes and travels beyond the at least one sensor along a length of the at least one tank in a direction traveling toward the axial end. 
(iii) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a tank (cylinder main body 34c, Fig 2) comprising first and second axial ends (axial ends of first and second air chambers 34a/34b, Fig 2), 
a piston (36); 
at least one sensor (position sensors 38/40, Fig 2);  
the at least one sensor positioned proximate an axial end of the tank (Fig 2) and configured to detect a position of the piston as the piston passes and travels beyond the at least one sensor along a length of the at least one tank in a direction traveling toward the axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor as disclosed by Verma with the above aforementioned at least one sensor as taught by Morita for the purpose of stopping the at least one piston at axial ends of the at least one tank in a shock-free state without requiring any position adjustment of a sensor (Col 1 Lns 53-58). 
(m) Regarding claim 13: 
(i) The proposed combination teaches the system of claim 12. 
(ii) Verma further discloses at least two sensors (“sensors”, Par 0035). 
(iii) The proposed combination further teaches at least two sensors (Verma: “sensors”, Par 0035; Morita: position sensors 38/40, Fig 2) configured to detect a presence of the at least one piston (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22), wherein a first sensor (Morita: one of position sensors 38/40) is located near6Serial No.: 16/678,998 the first end of the at least one tank (Morita: Fig 2) and a second sensor (Morita: the other of position sensors 38/40) is located near the second end of the at least one tank (Morita: Fig 2).  
(n) Regarding claim 14: 
(i) The proposed combination teaches the system of claim 13. 
(ii) The proposed combination further teaches wherein the at least two sensors are configured to each transmit a signal to the valve device responsive the position of the at least one piston (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22) and the valve device is configured to change from a first position to a second position responsive the signal from the first sensor (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22) and change from the second position to the first position responsive the signal from the second sensor (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22).  
(o) Regarding claim 15: 
(i) The proposed combination teaches the system of claim 14. 
(ii) Morita further teaches wherein the first sensor is located a distance from the first end of the at least one tank (Fig 2), and wherein the distance is sufficient for the at least one piston to change directions responsive to the valve device changing from the first position to the second position before reaching the first end of the tank (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22).  
(p) Regarding claim 16: 
(i) The proposed combination teaches the system of claim 14. 
(ii) Verma further discloses wherein the at least one tank and the at least one piston comprise at least two tanks (tubulars 50/60), each having a respective piston (pistons 55/65/155/165) positioned within a respective tank (Figs 5/6), and wherein each of the at least two tanks is in fluid communication with the valve device (Figs 5/6).  






Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180030968 to Verma as evidenced by US 9945216 to Ghasripoor in view of US 5431086 to Morita.
(a) Regarding claim 17: 
(i) Verma discloses a method of controlling a pressure exchange device (see abstract) comprising: 
supplying a high pressure fluid (clean fluid 95 from high pressure pump 42, Figs 5/6, Par 0021) to a high pressure inlet of a valve (solenoid valves SV-1-4, Figs 1-10) configured to direct flow of the high pressure fluid to a chamber (space inside of tubulars 50/60, Figs 5/6), the valve being positioned on only one axial end of the chamber (Figs 5/6); 
transferring a pressure (Pars 0025-0028) from the high pressure fluid to a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) through a piston (55/65/155/165, Figs 5/6) in the chamber (Figs 5/6); 
monitoring a location of the piston with at least one sensor (“sensors”, Par 0035) 
when the at least one sensor detects the piston, changing a position of the valve responsive the location of the piston (Par 0035) by reducing flow of the high pressure fluid to the chamber with the valve in order to slow and stop movement of the piston in the chamber as the piston approaches the axial end (Pars 0025-0028), 
while changing the position of the valve, maintaining fluid communication of a low pressure fluid with the chamber proximate a second axial end of the chamber (Figs 1-10/12); and 
redirecting the flow of the high pressure fluid by the changing of the position of the valve (Par 0035, Figs 5/6).
(ii) Verma does not explicitly disclose wherein the valve is a single valve, the single valve being positioned on only one axial end of the chamber; wherein at least one sensor is positioned proximate an axial end of the chamber nor monitoring a location of the piston as the piston passes and travels beyond the at least one sensor along an axial length of the chamber traveling in a direction toward the axial end. 
(iii) The functional integration of multiple valves, e.g. valves SV1-4 of Verma, into a single valve unit is well known in the art as evidenced by US 9945216 to Ghasripoor, valve 96, Figs 3-4). 
(iv) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a chamber (cylinder main body 34c, Fig 2), 
a piston (36); 
at least one sensor (position sensors 38/40, Fig 2);  
the at least one sensor positioned proximate an axial end of the chamber (Fig 2) and configured to detect a position of the piston as the piston passes and travels beyond the at least one sensor along an axial length of the chamber traveling in a direction toward the axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor as disclosed by Verma with the above aforementioned at least one sensor as taught by Morita for the purpose of stopping the piston at the axial ends of the chamber in a shock-free state without requiring any position adjustment of a sensor (Col 1 Lns 53-58). 

(b) Regarding claim 18: 
(i) The proposed combination teaches the method of claim 17. 
(ii) Verma further discloses wherein monitoring the location of the piston comprises sensing of a position of the piston within the chamber with the at least one sensor (Par 0035).  
(c) Regarding claim 19: 
(i) The proposed combination teaches the method of claim 17. 
(ii) Verma further discloses reversing a direction of travel of the piston by redirecting the flow of the high pressure fluid (Pars 0026/0028).  
(d) Regarding claim 20: 
(i) The proposed combination teaches the method of claim 19. 
(ii) Verma further discloses contacting the second axial end of the chamber with the piston (suggested by Verma, e.g. “pistons reach the ends of their respective tubulars” Par 0027; explicitly taught by Morita, Col 7 Lns 5-6) and allowing mixing of the high pressure fluid and the low pressure fluid (Verma: some clean fluid 95a allowed on dirty fluid side of piston to act as a buffer, wherein the two fluids mix within a dispersion length lD, e.g. as described in Pars 0039-0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10550860 to Perkins teaches a valve controller which slows piston (108) so as to prevent shock forces when the piston reaches an end-stop (122; Col 4 Lns 64-67; Col 13 Lns 50-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745